       Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 1 of 35



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

MONIQUE CHRISTY, INDIVIDUALLY                         *     CIVIL ACTION NO.
AND AS EXECUTRIX OF THE ESTATE
OF WHITNEY JOSEPH CHRISTY, AND
WHITNEY MARQUETTE CHRISTY
                                                       *
             V.                                        *     SECTION ______:
                                                       *
MONSANTO COMPANY, a Missouri                           *
Corporation; Bayer, a German Corporation and           *
SCOTTS MIRACLE-GRO                                     *
COMPANY, an Ohio Corporation,                          *
Defendants                                             *       JUDGE:
                                                       *
                                                       *     MAGISTRATE JUDGE:
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *******
                                 COMPLAINT FOR DAMAGES

       Plaintiffs, MONIQUE CHRISTY, INDIVIDUALLY AND AS EXECUTRIX OF THE

ESTATE OF WHITNEY JOSEPH CHRISTY, AND WHITNEY MARQUETTE CHRISTY, are

citizens of the United States of America, and are domiciled in and reside the Parish of Ascension,

State of Louisiana and for causes of action alleges as to the defendant(s) as follows:

                                  I.      PARTY DEFENDANTS

Made defendants herein are:

   1. Monsanto Company, a Delaware corporation headquartered in St. Louis, Missouri, and a

       leading marketer of biocides nationwide. Monsanto is and was, at all relevant times,

       engaged in commercial transactions throughout the United States, including in the state of

       Louisiana.

   2. Monsanto manufactured and/or causes the manufacture of Roundup Products, and markets

       and distributes the Products in retail stores throughout the United States, including in the

       state of Louisiana, and through the Internet nationwide.
     Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 2 of 35



3. Bayer, is a life sciences, pharmaceuticals and chemical company that is headquartered in

     Leverkusen, Germany and having the principal place of business in St. Louis, Missouri and

     in 2018 acquired the Monsanto Company.

4. Scotts Miracle-Gro Company (Scotts) is an Ohio corporation headquartered in Marysville,

     Ohio. Scotts is and was, at all relevant times, engaged in commercial transactions

     throughout the United States, including in the state of Louisiana.

5.   At all relevant times herein Scotts Miracle-Gro Company was the exclusive marketer

     of Monsanto's herbicide Roundup.

                               II.     NATURE OF CASE

6. This is a lawsuit for damages, disability, pain, suffering, survivor’s action, and wrongful

     death of Whitney Joseph Christy as a result of the unfair and deceptive trade practices

     and negligent and wrongful conduct in connection with the design, development,

     manufacture, testing, packaging, promoting, marketing, advertising, distribution,

     labeling, failure to warn and/or sale of the herbicide Roundup®, manufactured by

     Defendant Monsanto Company and distributed, nationwide, by Defendant Scotts

     Miracle-Gro Company containing the active ingredient glyphosate.


7. Plaintiffs maintain and assert that Roundup® and/or glyphosate is defective, dangerous to

     human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper

     warnings and directions as to the dangers associated with its use.


8. The injuries of Whitney Joseph Christy were avoidable.
       Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 3 of 35



   9. Defendants label, advertise, and promote their retail Roundup® products, including but

       not limited to their Roundup® with the false statement that Roundup’s active ingredient,

       glyphosate, targets an enzyme that is not found “in people or pets.”

   10. However, this claim is false, misleading, and deceptive, as the enzyme that glyphosate

       targets is found in people and pets—specifically, in beneficial gut bacteria critical to their

       health and wellbeing, including their immune system, digestion, allergies, metabolism,

       and even their brain function.

                                      III.   JURISDICTION
   Jurisdiction is vested in this court pursuant to 28 U.S.C.A. § 1332 because the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and the action is

between Lucy Bentley, a citizen of the State of Louisiana and Walmart Louisiana, LLC, having

its principal place of business in Bentonville, Arkansas and incorporated in Delaware.

                                             IV. VENUE

Venue is proper in this District under 28 U.S.C. § 1391(b)(1). Substantial acts in

furtherance of the alleged improper conduct, including the dissemination of the false statement,

occurred within this district.


                          V.      Roundup Use By Whitney Joseph Christy

    Defendants herein are jointly severally and in solido liable and indebted unto petitioner for

such damages as are reasonable in the premises, including past physical pain and suffering, mental

pain and suffering, medical expenses, loss of earnings, loss of earning capacity and permanent

disability to the body, survivor’s action, wrongful death, loss of consortium, together with expert

witness fees and legal interest, from the date of judicial demand until paid, and for all costs of these

proceedings for the following reasons to wit:
   Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 4 of 35



1. At all relevant times, Defendants were in the business of, and did, design, research,

    manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and

    are responsible for Defendants who have designed, researched, manufactured, tested,

    advertised, promoted, marketed, sold, and distributed the commercial herbicide Roundup.

2. Monsanto is a multinational agricultural biotechnology corporation based in St. Louis,

    Missouri. It is the world’s leading producer of glyphosate.

3. Defendants discovered the herbicidal properties of glyphosate during the 1970’s and

    subsequently began to design, research, manufacture, sell and began distributing

    glyphosate based “Roundup” as a broad spectrum herbicide in approximately 1974.

4. Whitney Joseph Christy purchased and used Roundup, a product manufactured by

    Defendant Monsanto and distributed by Defendant, for many years.

5. On June 15, 2018, Whitney Joseph died after contracting non-Hodgkin lymphoma (acute lymphocytic

    leukemia ) at the age of 36 in 2002, and Monique Christy, wife, and Whitney Marquette Christy,

    daughter, did not learn until after the death of Whitney Joseph Christy that the potential cause of the

    non-Hodgkin lymphoma was linked to usage of Roundup and its active ingredient, glyphosate.

6. Whitney Joseph Christy suffered for many years having to have a bone marrow transplant, graphs due

    to rejections, blood filtering, extreme stress, strokes , loss of vision from radiation, became totally

    disabled, muscle loss becoming wheel chair dependent for many years before his death.

7. Whitney Joseph Christy used the Roundup® product at least a biweekly for approximately 3 years

    from 1999 to 2002 and used Roundup more sporadically until approximately 2003 on two acres of

    property located at in Ascension Parish at 35312 Hwy 1 North Donaldsonville, La 7034 resulting in

    personal injury, including but not limited to physical pain and suffering, mental pain and suffering,

    disability and death.

8. Whitney Joseph Christy purchased the product primarily in large quantities from a local

    community co-op.
      Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 5 of 35



9. Whitney Joseph Christy purchased a tractor and attached a tank to the tractor to spray the

      2 acre parcel of land to build his family’s home and then continued to use the product until

      he became too disabled to use the tractor and maintain the land in approximately 2003.

                                        VI.     Roundup®

10. Roundup® is sprayed as a liquid, plants absorb glyphosate directly through their leaves,

      stems, and roots, and detectable quantities accumulate in the plant tissues.

11. Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase that

      interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic

      acid in plant tissue and ultimately plant death.

12.   The same enzyme—the EPSP synthase that glyphosate “targets”—is present in many

      beneficial bacteria that inhabit the human and other mammalian gut. Hence, contrary to

      Defendants’ representation that the enzyme targeted by Roundup’s glyphosate is not

      found in people or pets, that enzyme is found in people and pets.

13.   Glyphosate, the active ingredient in Roundup, is a non-selective biocide, meaning that it

      will kill most plants and many simple organisms. Unlike selective biocides, glyphosate

      cannot be used on most conventional lawns, as it would kill grass that has not been

      genetically modified.

14. The Roundup purchased by Whitney Joseph Christy on multiple occasions had labels

      falsely stating, “Glyphosate targets an enzyme not found in humans.” Whitney Joseph

      Christy relied on this representation.

15. In deciding to purchase Roundup Products bearing labels falsely stating, “Glyphosate

      targets an enzyme not found in humans.,” Whitney Joseph relied on this representation in

      deciding to purchase those Roundup Products.
   Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 6 of 35



16. Defendants repeat these false and misleading representations throughout their marketing,

   including in video advertisements.

17. Glyphosate targets the enzyme EPSP synthase. The beneficial bacteria in our gut (and the

   gut of other mammals), on which our immune systems rely, produce and utilize EPSP

   synthase.

18. Thus, the targeted enzyme EPSP synthase is found in people and pets. Defendants’ claim

   to the contrary is demonstrably false.

19. Defendants’ false statements and omissions regarding glyphosate and the enzyme it targets

   are material. There is widespread controversy and concern around glyphosate and its

   effects on humans and animals. Studies indicate that the health of the beneficial bacteria in

   our bodies is directly linked to our general health. Studies also suggest that interference

   with the gut flora may have serious effects on humans and pets.

20. In light of this controversy, and to exploit consumer concerns about glyphosate’s effects,

   Monsanto markets Roundup with the false statement that it targets an enzyme that is not

   found in people or pets. Monsanto omits material, contrary information, namely, that

   human gut bacteria produce and utilize the enzyme targeted by Roundup.

21. These false statements deceived Plaintiffs and all Class Members, and caused Whitney

   Joseph Christy harm.

22. Christy would have acted differently had he known the material information omitted by

   Defendants and/or the falsity of the statements made by the Defendants.

23. Because of the false statements and material omissions, Defendants were able to sell more

   Roundup Products and were able to charge more for Roundup than they otherwise would

   have been.
      Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 7 of 35



24.   Studies show that the health of beneficial gut bacteria is essential to the overall health of

      humans and other mammals.


25. Microorganisms that populate the human body out number human cells 10 to one.

26. Studies have also demonstrated that even exposure to low doses of glyphosate can have

      effects in humans and animals.

27.   As a result of such studies, widespread controversy and consumer concern exist regarding

      glyphosate’s effect on humans and animals.


28. The manufacture, formulation and distribution of herbicides, such as Roundup, are

      regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7.

      U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

      Protection Agency (“EPA) prior to their distribution, sale, or use, except as described by

      FIFRA 7 U.S.C. 136a(a).


29. The EPA requires as part of the registration process, among other requirements, a variety

      of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

      potential non-target organisms, and other adverse effects on the environment. Registration

      by the EPA, however, is not an assurance or finding of safety. The determination the EPA

      makes in registering or re-registering a product is not that the product is “safe,” but rather

      that use of the product in accordance with its label directions “will not generally cause

      unreasonable adverse effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

30. FIFRA defines “unreasonable adverse effects on the environment” to mean “any

      unreasonable risk to man or the environment, taking into account the economic, social, and

      environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA
      Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 8 of 35



      thus requires the EPA to make a risk/benefit analysis in determining whether a registration

      should be granted or allowed to continue to be sold in commerce.

31. The EPA and the State of Louisiana registered Roundup for distribution, sale, and

      manufacture in the United States and the State of Louisiana.

32. FIFRA generally requires that the registrant, Monsanto, conduct health and safety testing

      of pesticide products, but the government is not required, nor is it able, to perform the

      product tests that are required of the manufacturer.

33. The evaluation of each pesticide product distributed, sold, or manufactured is completed at

      the time the product is initially registered.

34. EPA demands the completion of additional tests and the submission of data for the EPA’s

      review and evaluation.

35. In the case of glyphosate and Roundup, the EPA had planned on releasing its preliminary

      risk assessment – in relation to the registration process – no later than July 2015. The

      EPA completed its review of glyphosate in early 2015, but delayed releasing the

      assessment pending further review in light of the World Health Organization’s findings.


36.   Defendants included a false statement on the labels of their Roundup Products, stating,

      “Glyphosate targets an enzyme found in plants but not in people or pets.”


37.   This misrepresentation is presented on certain Roundup product labels under the phrase

      “DID YOU KNOW?”


38.   Defendants know or should have known that consumers are becoming increasingly

      concerned about Roundup’s potential effects on people and animals and that consumers
      Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 9 of 35



      are more likely to buy—and will pay more for—Roundup; if ,they believe it targets an

      enzyme that is not found in people and animals.

39.   Defendants include these false statements to induce consumers to purchase (or to

      purchase more of) the Roundup Products and/or to pay more for them.


40.   In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto

      based on its false and misleading advertising of Roundup products. Specifically, the

      lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

      herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to

      mammals, birds, and fish. Among the representations the NYAG found deceptive and

      misleading about the human and environmental safety of Roundup are the following:

a) Remember that environmentally friendly Roundup herbicide is biodegradable. It won't

      build up in the soil so you can use Roundup with confidence along customers' driveways,

      sidewalks and fences ... b) And remember that Roundup is biodegradable and won't build

      up in the soil. That will give you the environmental confidence you need to use Roundup

      everywhere you've got a weed, brush, edging or trimming problem. b) Roundup

      biodegrades into naturally occurring elements. d) Remember that versatile Roundup

      herbicide stays where you put it. That means there's no washing or leaching to harm

      customers' shrubs or other desirable vegetation. e) This non-residual herbicide will not

      wash or leach in the soil. It ... stays where you apply it. f) You can apply Accord with “

      confidence because it will stay where you put it” it bonds tightly to soil particles, preventing

      leaching. Then, soon after application, soil microorganisms biodegrade Accord into natural

      products. g) Glyphosate is less toxic to rats than table salt following acute oral ingestion.

      h) Glyphosate's safety margin is much greater than required. It has over a 1,000-fold safety
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 10 of 35



   margin in food and over a 700-fold safety margin for workers who manufacture it or use

   it. i) You can feel good about using herbicides by Monsanto. They carry a toxicity category

   rating of 'practically non-toxic' as it pertains to mammals, birds and fish. j) “Roundup can

   be used where kids and pets will play and breaks down into natural material.” This ad

   depicts a person with his head in the ground and a pet dog standing in an area which has

   been treated with Roundup.

41. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with

   NYAG, in which Monsanto agreed, among other things, “to cease and desist from

   publishing or broadcasting any advertisements [in New York] that represent, directly or by

   implication” that: a) its glyphosate-containing pesticide products or any component thereof

   are safe, non-toxic, harmless or free from risk. *** b) its glyphosate-containing pesticide

   products or any component thereof manufactured, formulated, distributed or sold by

   Monsanto are biodegradable *** c) its glyphosate-containing pesticide products or any

   component thereof stay where they are applied under all circumstances and will not move

   through the environment by any means. *** d) its glyphosate-containing pesticide products

   or any component thereof are "good" for the environment or are "known for their

   environmental characteristics." *** e) glyphosate-containing pesticide products or any

   component thereof are safer or less toxic than common consumer products other than

   herbicides; f) its glyphosate-containing products or any component thereof might be

   classified as "practically non-toxic.


42. On information and belief, Monsanto did not alter its advertising in the same manner in

   any state other than New York, and on information and belief still has not done so today.
        Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 11 of 35



      43. In 2009, France’s highest court reviewing a 2007 and 2008 opinion ruled that Monsanto

         had not told the truth about the safety of Roundup. The French court affirmed an earlier

         judgment that Monsanto had falsely advertised its herbicide Roundup as “biodegradable”

         and that it “left the soil clean.”1


                   VII.     EVIDENCE OF CARCINOGENICITY IN ROUNDUP

      44. As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic properties.

      45. On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

         Toxicology Branch published a memorandum classifying glyphosate as a Category C

         oncogene.2 Category C oncogenes are possible human carcinogens with limited evidence

         of carcinogenicity.

      46. In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-103214).

         The Registration standard required additional phytotoxicity, environmental fate,

         toxicology, product chemistry, and residue chemistry studies. All of the data required was

         submitted and reviewed and/or waived.3

      47. In October 1991 the EPA published a Memorandum entitled “Second Peer Review of

         Glyphosate.” The memorandum changed glyphosate’s classification to Group E




1
 Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
2
 Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States
Environmental Protection Agency
3
    http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
      Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 12 of 35



       (evidence of noncarcinogenicity for humans). Two peer review committee members did

       not concur with the conclusions of the committee and one member refused to sign.4

    48. In addition to the toxicity of the active molecule, many studies support the hypothesis that

       glyphosate formulations found in Defendants’ Roundup products are more dangerous and

       toxic than glyphosate alone.5 As early as 1991 evidence existed demonstrating that

       glyphosate formulations were significantly more toxic than glyphosate alone.6

    49. Studies have established that “cell-cycle dysregulation is a hallmark of tumor cells and

       human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and

       subsequent development of cancers from the initial affected cell.” Further, “[s]ince cell

       cycle disorders such as cancer result from dysfunction of unique cell, it was of interest to

       evaluate the threshold dose of glyphosate affecting cells.”7

    50. Many studies have been conducted over time establish that Roundup is always more toxic

       than its active ingredient glyphosate.

    51. The results of these studies were confirmed in other recently published peer-reviewed

       studies and were at all times available and/or known to Defendants.

    52. Defendants knew or should have known that Roundup is more toxic than glyphosate alone

       and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or

       the surfactant POEA were necessary to protect Plaintiff from Roundup.

    53. Defendants knew or should have known that tests limited to Roundup’s active ingredient

       glyphosate were insufficient to prove the safety of Roundup.


4
  Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States
Environmental Protection Agency.
5
  Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
6
  Martinez et al 1991
7
  (Molinari, 2000; Stewart et al., 2003)
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 13 of 35



54. A working Group of 17 experts from 11 countries met at the International Agency for

   Research on Cancer (IARC) on 3-10 March 2015 to review the available published

   scientific evidence and evaluate the carcinogenicity of organophosphate insecticides

   including glyphosate and on March 24, 2015, after its cumulative review of human, animal,

   and DNA studies for more than one (1) year, many of which on information and belief have

   been in Defendants’ possession since as early as 1985, the IARC’s working group

   published its conclusion that the glyphosate contained in Defendants’ Roundup herbicide,

   is a Class 2A “probable carcinogen” as demonstrated by the mechanistic evidence of

   carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

55. In 1985 the EPA studied the effects of glyphosate in mice finding a dose related response

   in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

   glyphosate was oncogenic.

56. In 2003 Lennart Hardell and Mikael Eriksson published the results of two case controlled

   studies on pesticides as a risk factor for NHL and hairy cell leukemia. The study concluded

   that glyphosate had the most significant relationship to NHL among all herbicides studies

   with an increased odds ratio of 3.11.

57. In 2003 AJ De Roos published a study examining the pooled data of mid-western farmers,

   examining pesticides and herbicides as risk factors for NHL. The study, which controlled

   for potential confounders, found a relationship between increased NHL incidence and

   glyphosate.

58. In 2008 Mikael Eriksson published a study a population based case-control study of

   exposure to various pesticides as a risk factor for NHL. 90. This strengthened previous

   associations between glyphosate and NHL.
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 14 of 35




59. Defendants failed to appropriately and adequately test Roundup, Roundup’s adjuvants and

   “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

60. Rather than performing appropriate tests, Defendants relied upon flawed industry

   supported studies designed to protect Defendants’ economic interests rather than Plaintiff

   and the consuming public.

61. Despite their knowledge that Roundup was considerably more dangerous than glyphosate

   alone, Defendants continued to promote Roundup as safe.

62. In spite of this knowledge, Defendants continued to issue broad and sweeping statements

   suggesting that Roundup was, and is, safer than ordinary household items such as table

   salt, despite a lack of scientific support for the accuracy and validity of these statements

   and, in fact, voluminous evidence to the contrary.

63. Upon information and belief, these statements and representations have been made with

   the intent of inducing Plaintiff, the agricultural community, and the public at large to

   purchase, and increase the use of, Defendants’ Roundup for Defendants’ pecuniary gain,

   and in fact did induce Plaintiff to use Roundup.

64. Defendants made these statements with complete disregard and reckless indifference to the

   safety of Plaintiff and the general public. 94. Notwithstanding Defendants’ representations,

   scientific evidence has established a clear association between glyphosate and

   genotoxicity, inflammation, and an increased risk of many cancers, including, but not

   limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

65. Defendants knew or should have known that glyphosate is associated with an increased

   risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and soft

   tissue sarcomas. 96. Defendants failed to appropriately and adequately inform and warn
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 15 of 35



   Plaintiff of the serious and dangerous risks associated with the use of and exposure to

   glyphosate and/or Roundup, including, but not limited to, the risk of developing NHL, as

   well as other severe and personal injuries, which are permanent and/or long-lasting in

   nature, cause significant physical pain and mental anguish, diminished enjoyment of life,

   and the need for medical treatment, monitoring and/or medications.

66. Despite Defendants’ knowledge that Roundup was associated with an elevated risk of

   developing cancer, Defendants’ promotional campaigns focused on Roundup’s purported

   “safety profile.” 104. Defendants’ failure to adequately warn Whitney Joseph Christy

   resulted in (1) Whitney Joseph Christy using and being exposed to glyphosate instead of

   using another acceptable and safe method of controlling unwanted weeds and pests; and

   (2) scientists and physicians failing to warn and instruct consumers about the risk of cancer,

   including NHL, and other injuries associated with Roundup.

67. Defendants failed to seek modification of the labeling of Roundup to include relevant

   information regarding the risks and dangers associated with Roundup exposure.

68. The failure of Defendants to appropriately warn and inform the EPA has resulted in

   inadequate warnings in safety information presented directly to users and consumers.

69. The failure of Defendants to appropriately warn and inform the EPA has resulted in the

   absence of warning or caution statements that are adequate to protect health and the

   environment.

70. The failure of Defendants to appropriately warn and inform the EPA has resulted in the

   directions for use that are not adequate to protect health and the environment.

                                       VIII. Damages
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 16 of 35



71. By reason of the foregoing acts and omissions, Plaintiffs seeks compensatory damages as

      a result of Whitney Joseph Christy’s use of, and exposure to, Roundup which caused or

      was a substantial contributing factor in causing Whitney Joseph to suffer from cancer,

      specifically NHL, suffered severe and personal injuries which were permanent and lasting

      in nature, physical pain and mental anguish, multiple surgical procedures, severe stress,

      medical expenses, economic and non-economic damages, including diminished enjoyment

      of life, termination from employment, loss of earning capacity, medical expenses, and

      ultimately death on June 15, 2018.

72. At all material times herein until his untimely death at the age of 57, Monique Christy was

      married to Whitney Joseph Christy and depended on her husband for love, affection, sexual

      relations, companionship, material services, support, and felicity.

73. Monique Christy became the primary caregiver for her disabled husband as a result of the

      NHL and multiple aggravating medical disabling conditions that resulted from the use of

      Roundup, but due to an accident that she suffered in 2014, she and her husband had to also

      rely on their daughters, Marquita and Whitney Christy, additional paid care givers, and

      ultimately Whitney Joseph Christy had to be placed in a health care facility on multiple

      occasions up to and including his death instead of being able to spend the time he wanted

      to spend with his family.

74.     At all material times herein, Monique Christy and Whitney Joseph Christy were the

      parents of Whitney Marquette Christy, and Marquita Christy (until her death in November

      2017) and depended on their father Whitney Joseph Christy for love, affection, services,

      society, support, aid, and assistance.

75.      Marquita Christy and Whitney Marquette Christy had a very close and loving
      relationship with their father, Whitney Joseph Christy, and even when he had to be placed
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 17 of 35



   in a nursing facility, they suffered from support, aid and sacrificed their educational
   pursuits and careers to help care for their father.
76. As a result of the NHL and multiple aggravating medical disabling conditions that resulted
   from the use of Roundup, Monique Christy and Whitney Marquette Christy, have suffered
   and will continue to suffer from the wrongful death of Whitney Joseph Christy and a loss
   of consortium as well as Marquitta Christy did until her death in November 2017.


  IX.    EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS


77. Plaintiffs incorporates by reference all prior paragraphs of this Complaint as if fully set

   forth herein.

78. The running of any statute of limitations or prescription has been tolled by reason of

   Defendants’     fraudulent    concealment.     Defendants,     through    their   affirmative

   misrepresentations and omissions, actively concealed from Whitney Joseph Christy the

   true risks associated with Roundup and glyphosate.

79. Contra non valentem applies because Whitney Joseph, an innocent consumer was lulled into

   a course of inaction in the enforcement of his right by reason of some concealment or

   fraudulent conduct on the part of the defendants, or because of their failure to perform some

   legal duty; whereby, Whitney Joseph Christy, his wife, Monique Christy, and his daughter,

   Whiney Marquette Christy were kept in ignorance of their rights. Thus, contra non applies

   because the defendants engaged in conduct which prevented Whitney Joseph Christy,

   Monique Christy, Whitney Marquette Christy (Marquitta Christy) from availing themselves of

   their judicial remedies.

80. Defendants continue to represent to the public that “Scientists are in agreement that there

   is no evidence glyphosate causes cancer.”
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 18 of 35



81. As a result of Defendants’ actions, Whitney Joseph Christy and the Plaintiffs were

   unaware, and could not reasonably know or have learned through reasonable diligence that

   Roundup and/or glyphosate contact, exposed Whitney Joseph Christy to the risks alleged

   herein and that those risks were the direct and proximate result of Defendants’ acts and

   omissions.

82. Furthermore, Defendants are estopped from relying on any statute of limitations or

   prescription because of their fraudulent concealment of the true character, quality and

   nature of Roundup.

83. Defendants were under a duty to disclose the true character, quality, and nature of Roundup

   because this was non-public information over which Defendants had and continue to have

   exclusive control, and because Defendants knew that this information was not available to

   Whitney Joseph Christy or Plaintiffs or to local distributors of Roundup.

84. In addition, Defendants are estopped from relying on any statute of limitations or

   prescription because of their intentional concealment of these facts.

85. Whitney Joseph Christ and the Plaintiffs had no knowledge that Defendants were engaged

   in the wrongdoing alleged herein.

86. Because of the fraudulent acts of concealment of wrongdoing by Defendants, Whitney

   Joseph Christy and Plaintiffs could not have reasonably discovered the wrongdoing at any

   time prior.

87. Additionally, the economics of this fraud should be considered.

88. Defendants had the ability to and did spend enormous amounts of money in furtherance of

   their purpose of marketing, promoting and/or distributing a profitable herbicide,

   notwithstanding the known or reasonably known risks.
     Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 19 of 35



89. Whitney Joseph Christy, Plaintiffs and medical professionals could not have afforded and

      could not have possibly conducted studies to determine the nature, extent, and identity of

      related health risks, cause of the NHL, and were forced to rely on only the Defendants’

      representations. Accordingly, Defendants are precluded by the discovery rule and/or the

      doctrine of fraudulent concealment from relying upon any statute of limitations or

      prescriptive statutes.


X.        FIRST CAUSE OF ACTION (NEGLIGENCE) LSA R.S. 2315 et seq. and
          Louisiana Products Liability Act, LSA R.S. 9:2800.51 et seq.


90. Plaintiffs repeat, reiterate, and re-allege, each and every allegation of this Complaint

      contained in each of the foregoing paragraphs inclusive, with the same force and effect as

      if more fully set forth herein.

91. Defendants had a duty to exercise reasonable care in the designing, researching, testing,

      manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

      Roundup into the stream of commerce, including a duty to assure that the product would

      not cause users to suffer unreasonable, dangerous side effects.

92. The conduct of which the Plaintiffs complain is a cause-in-fact of the resulting NHL.


93. Defendants failed to exercise ordinary care in the designing, researching, testing,

      manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality

      assurance, quality control, and/or distribution of Roundup into interstate commerce in

      that Defendants knew or should have known that using Roundup created a high risk of

      unreasonable, dangerous side effects, including, but not limited to, the development of

      NHL, as well as other severe and personal injuries which were permanent and lasting in

      nature, physical pain and mental anguish, including diminished enjoyment of life, loss of
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 20 of 35



   earning capacity as well as need for lifelong medical treatment, monitoring, and/or

   medications until the wrongful death of Whitney Joseph Christy and loss of consortium

   to the Plaintiffs.


94. The risk of harm was foreseeable.


95. The negligence by the Defendants, their agents, servants, and/or employees, included but

   was not limited to the following acts and/or omissions:


   a. Manufacturing, producing, promoting, formulating, creating, and/or designing

       Roundup without thoroughly testing it;

   b. Failing to test Roundup and/or failing to adequately, sufficiently, and properly test

       Roundup;

   c. Failing to adequately train it’s employees in adequately, sufficiently, and properly

       testing Roundup;

   d. Not conducting sufficient testing programs to determine whether or not Roundup was

       safe for use; in that Defendants herein knew or should have known that Roundup was

       unsafe and unfit for use by reason of the dangers to its users;

   e. Not conducting sufficient testing programs and studies to determine Roundup’s

       carcinogenic properties even after Defendants had knowledge that Roundup is, was, or

       could be carcinogenic;

   f. Failing to conduct sufficient testing programs to determine the safety of “inert”

       ingredients and/or adjuvants contained within Roundup, and the propensity of these

       ingredients to render Roundup toxic, increase the toxicity of Roundup, whether these
Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 21 of 35



      ingredients are carcinogenic, magnify the carcinogenic properties of Roundup, and

      whether or not “inert” ingredients and/or adjuvants were safe for use;

 g. Negligently failing to adequately and correctly warn the Plaintiff, the public, the

      medical and agricultural professions, and the EPA of the dangers of Roundup;

 h.    Negligently failing to petition the EPA to strength the warnings associated with

      Roundup;

 i. Failing to provide adequate cautions and warnings to protect the health of users,

      handlers, applicators, and persons who would reasonably and foreseeably come into

      contact with Roundup;

 j. Negligently marketing, advertising, and recommending the use of Roundup without

      sufficient knowledge as to its dangerous propensities;

 k. Negligently representing that Roundup was safe for use for its intended purpose, and/or

      that Roundup was safer than ordinary and common items such as table salt, when, in

      fact, it was unsafe;

 l. Negligently representing that Roundup had equivalent safety and efficacy as other

      forms of herbicides;

 m. Negligently designing Roundup in a manner, which was dangerous to its users;

 n. Negligently manufacturing Roundup in a manner, which was dangerous to its users;

 o. Negligently producing Roundup in a manner, which was dangerous to its users;

 p. Negligently formulating Roundup in a manner, which was dangerous to its users;

 q. Concealing information from the Plaintiff while knowing that Roundup was unsafe,

      dangerous, and/or non-conforming with EPA regulations;
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 22 of 35



   r. Manufacturing and distributing a product that was unreasonably dangerous at the time

       that it was placed in commerce;

   s. Negligent breach of a duty which defendants voluntarily assumed;

   t. selling and distributing Roundup, a product that was     unreasonably dangerous from a

       reasonably anticipated use of the product;

   u. Improperly concealing and/or misrepresenting information from the Plaintiff, scientific

       and medical professionals, and/or the EPA, concerning the severity of risks and dangers

       of Roundup compared to other forms of herbicides.

   v. Negligently selling Roundup with a false and misleading label.

   w. Any and all other breaches of negligence and Louisiana Products liability law that may

       be proven at the trial of this matter.

96. Defendants under-reported, underestimated, and downplayed the serious dangers of

   Roundup.

97. Defendants negligently and deceptively compared the safety risks and/or dangers of

   Roundup with common everyday foods such as table salt, and other forms of herbicides.

98. Defendants were negligent and/or violated Louisiana law in the designing, researching,

   supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

   warning, marketing, and selling of Roundup in that they:

       a. Failed to use ordinary care in designing and manufacturing Roundup so as to

           avoid the aforementioned risks to individuals when Roundup was used as an

           herbicide;

       b. Failed to accompany their product with proper and/or accurate warnings regarding

           all possible adverse side effects associated with the use of Roundup;
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 23 of 35



       c. Failed to accompany their product with proper warnings regarding all possible

            adverse side effects concerning the failure and/or malfunction of Roundup;

       d. Failed to accompany their product with accurate warnings regarding the risks of

            all possible adverse side effects concerning Roundup;

       e.   Failed to warn Whitney Joseph Christy of the severity and duration of such

            adverse effects, as the warnings given did not accurately reflect the symptoms, or

            severity of the side effects including, but not limited to, the development of NHL;

       f. Failed to conduct adequate testing, clinical testing and post-marketing

            surveillance to determine the safety of Roundup;

       g. Failed to conduct adequate testing, clinical testing, and post-marketing

            surveillance to determine the safety of Roundup’s “inert” ingredients and/or

            adjuvants;

       h. Negligently misrepresented the evidence of Roundup’s genotoxicity and

            carcinogenicity;

       i. Were otherwise careless and/or negligent.

99. Despite the fact that Defendants knew or should have known that Roundup caused, or

   could cause, unreasonably dangerous side effects, Defendants continued and continue to

   market, manufacture, distribute, and/or sell Roundup to consumers, including to Whitney

   Joseph Christy.

100.        Defendants knew or should have known that consumers such as the Whitney

   Joseph Christy would foreseeably suffer injury as a result of Defendants’ failure to

   exercise ordinary care, as set forth above.
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 24 of 35



101.       Defendants’ inadequate warnings, defective design, etc. of Roundup amounts to

   willful, wanton, and/or reckless conduct by Defendants.

102.       Defects in Defendants’ Roundup were the cause or a substantial factor in causing

   Plaintiff’s injuries.

103.       At the time of manufacture, Defendant could have provided the warnings or

   instructions regarding the full and complete risks of Roundup and glyphosate-containing

   products because it knew or should have known of the unreasonable risks of harm

   associated with the use of and/or exposure to such products.

104.       At all times herein mentioned, the aforesaid product was defective and unsafe in

   manufacture such that it was unreasonably dangerous to the user, and was so at the time it

   was distributed by Defendants and at the time Plaintiff was exposed to and/or ingested

   the product. The defective condition of Roundup was due in part to the fact that it was not

   accompanied by proper warnings regarding its carcinogenic qualities and possible side

   effects, including, but not limited to, developing non-Hodgkin’s lymphoma as a result of

   exposure and use.

105.       Roundup did not contain a warning or caution statement, which was necessary

   and, if complied with, was adequate to protect health those exposed in violation of 7

   U.S.C. § 136j(a)(1)(E).

106.       Defendants’ failure to include a warning or caution statement which was

   necessary and, if complied with, was adequate to protect the health of those exposed,

   violated 7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of Louisiana Defendants

   could have amended the label of Roundup to provide additional warnings.
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 25 of 35



107.      The cost of amending the labels would have be inconsequential based on the the

   revenue received from selling the mislabeled product;

108.       This defect caused serious injury to Whitney Joseph Christy who used Roundup

   in its intended and foreseeable manner.

109.      At all times herein mentioned, Defendants had a duty to properly design,

   manufacture, compound, test, inspect, package, label, distribute, market, examine,

   maintain supply, provide proper warnings, and take such steps to assure that the product

   did not cause users to suffer from unreasonable and dangerous side effects

110.      Defendants labeled, distributed, and promoted the aforesaid product that it was

   dangerous and unsafe for the use and purpose for which it was intended.

111.      Defendants failed to warn of the nature and scope of the side effects associated

   with Roundup, namely its carcinogenic properties and its propensity to cause or serve as

   a substantial contributing factor in the development of NHL.

112.      Defendants’ violations of products liability law and/or negligence were the

   proximate cause of Whitney Joseph Christy’s injuries, death, harm and economic loss,

   which Whitney Joseph Cristy suffered and which Plaintiffs suffered and will continue to

   suffer from the wrongful death and loss of consortium.

113.      As a result of the foregoing acts and omissions, the Whitney Joseph Christy

   suffered from serious and dangerous side effects including, but not limited to, excessive

   stress, strokes, disability which was permanent and lasting in nature, physical pain and

   mental anguish, diminished enjoyment of life, loss of earning capacity and financial

   expenses for hospitalization and medical care. Further, Plaintiff suffered life threatening
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 26 of 35



   NHL, and severe personal injuries, which are permanent and lasting in nature, physical

   pain and mental anguish, including diminished enjoyment of life.

114.       WHEREFORE, Plaintiff respectfully requests that this honorable Court enter

   judgment in Plaintiff’s favor for compensatory and punitive damages, jointly, severally

   and in solido in amounts as are reasonable in the premises, as Defendants herein are

   jointly severally and in solido liable and indebted unto petitioners for such damages as

   are reasonable in the premises, including physical pain and suffering, mental pain and

   suffering, medical expenses, loss of earnings, future loss of earnings, loss of earning

   capacity, loss of enjoyment of life, permanent disability to the body, survivor’s pain and

   suffering, wrongful death loss of consortium, and such other causes of action and

   damages as are reasonable in the premises, together with expert witness fees and legal

   interest from the date of judicial demand, until paid, attorney’s fees, for all costs of these

   proceedings and for all general and equitable relief as the nature of the case may permit.

   Plaintiff further prays for trial by jury.


   SECOND CAUSE OF ACTION (BREACH OF IMPLIED WARRANTIES)

115.       Plaintiffs repeat, reiterate, and re-allegeseach and every allegation of this

   Complaint contained in each of the foregoing paragraphs inclusive, with the same force

   and effect all if more fully set forth herein.

116.       At all times herein mentioned, the Defendants manufactured, distributed,

   compounded, recommended, merchandized, advertised, promoted, and sold Roundup

   and/or have recently acquired the Defendants who have manufactured, compound

   portrayed, distributed, recommended, merchandized, advertised, promoted, and sold
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 27 of 35



   Roundup, as a broad spectrum herbicide. These actions were under the ultimate control

   and supervision of Defendants.

117.      At the time Defendants marketed, sold, and distributed Roundup for use by

   Whitney Joseph Christy, Defendants knew of Roundup’s intended use and impliedly

   warranted the product to be or merchantable quality and safe and fit for this use.

118.       The Defendants impliedly represented and warranted to Whitney Joseph Christy

   and users of Roundup, the agricultural community, and/or the EPA that Roundup was safe

   and of merchantable quality and fit for the ordinary purpose for which it was to be used.

119.      These representations and warranties were false, misleading, and inaccurate in that

   Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

120.      Whitney Joseph Christy and/or the EPA did rely on said implied warranty of

   merchantability of fitness for particular use and purpose.

121.      Whitney Joseph Christy reasonably relied upon the skill and judgment of

   Defendants as to whether Roundup was of merchantable quality and safe and fit for its

   intended use.

122.      Roundup was injected into the stream of commerce by the Defendants in a

   defective, unsafe, and inherently dangerous condition, and the products’ materials were

   expected to and did reach users, handlers, and persons coming into contact with said

   products without substantial change in the condition in which they were sold.

123.      The Defendants breached the aforesaid implied warranties, as their herbicide

   Roundup was not fit for its intended purposes and uses.

124.      As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and

   Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 28 of 35



   physical pain and mental anguish, including diminished enjoyment of life, financial

   expenses for hospitalization and medical care, including medical expenses and other

   economic, and non-economic damages.

125.       WHEREFORE, Plaintiff respectfully requests that this honorable Court enter

   judgment in Plaintiff’s favor for compensatory and punitive damages, jointly, severally

   and in solido in amounts as are reasonable in the premises, as Defendants herein are

   jointly severally and in solido liable and indebted unto petitioners for such damages as

   are reasonable in the premises, including physical pain and suffering, mental pain and

   suffering, medical expenses, loss of earnings, future loss of earnings, loss of earning

   capacity, loss of enjoyment of life, permanent disability to the body, survivor’s pain and

   suffering, wrongful death loss of consortium, and such other causes of action and

   damages as are reasonable in the premises, together with expert witness fees and legal

   interest from the date of judicial demand, until paid, attorney’s fees, for all costs of these

   proceedings and for all general and equitable relief as the nature of the case may permit.

   Plaintiff further prays for trial by jury.


                     CAUSE OF ACTION III.
   UNFAIR AND DECEPTIVE TRADE PRACTICES LSA-R.S. 51:1401 et seq.



126.       Plaintiffs repeat, reiterate, and re-allege, each and every allegation of this

   Complaint contained in each of the foregoing paragraphs inclusive, with the same force

   and effect as if more fully set forth herein.

127.       Defendants’ actions violate, among other statutes, Louisiana Unfair Trade Practices

   Act (“ LUPTA”), La. R.S. 51:1401, et seq.
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 29 of 35



128.       Plaintiff incorporates by reference all prior paragraphs of this Complaint as if

   fully set forth herein.

129.       Whitney Joseph Christy was a consumer under LUTPA.

130.       Defendants, through their affirmative misrepresentations and omissions, actively

   concealed from Whitney Joseph Christy the true risks associated with Roundup and

   glyphosate.

131.       Whitney Joseph, an innocent consumer was lulled into a course of inaction in the

   enforcement of his right by reason of some concealment or fraudulent conduct on the part of

   the defendants, or because of their failure to perform some legal duty; whereby, Whitney

   Joseph Christy, his wife, Monique Christy, and his daughter, Whiney Marquette Christy were

   kept in ignorance of their rights. Thus, contra non applies because the defendants engaged in

   conduct which prevented Whitney Joseph Christy, Monique Christy, Whitney Marquette

   Christy (Marquitta Christy) from availing themselves of their judicial remedies.

132.       Defendants continue to represent to the public that “Scientists are in agreement that

   there is no evidence glyphosate causes cancer.”

133.       As a result of Defendants’ actions, Whitney Joseph Christy and the Plaintiffs were

   unaware, and could not reasonably know or have learned through reasonable diligence that

   Roundup and/or glyphosate contact, exposed Whitney Joseph Christy to the risks alleged

   herein and that those risks were the direct and proximate result of Defendants’ acts and

   omissions.

134.       Defendants were under a duty to disclose the true character, quality, and nature of

   Roundup because this was non-public information over which Defendants had and

   continue to have exclusive control, and because Defendants knew that this information was

   not available to Whitney Joseph Christy or Plaintiffs or to local distributors of Roundup.
   Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 30 of 35



135.           Whitney Joseph Christy and the Plaintiffs had no knowledge that Defendants were

       engaged in the unfair and deceptive trade practices alleged herein.

136.           Because of the fraudulent acts of concealment of wrongdoing by Defendants,

       Whitney Joseph Christy and Plaintiffs could not have reasonably discovered the

       wrongdoing at any time prior.

137.           Additionally, the economics of this fraud should be considered.

138.           Defendants had the ability to and did spend enormous amounts of money in

       furtherance of their purpose of marketing, promoting and/or distributing a profitable

       herbicide, notwithstanding the known or reasonably known risks.

139.           Whitney Joseph Christy, Plaintiffs and medical professionals could not have

       afforded and could not have possibly conducted studies to determine the nature, extent, and

       identity of related health risks, cause of the NHL, and were forced to rely on only the

       Defendants’ representations. Accordingly, Defendants are precluded by the discovery rule

       and/or the doctrine of fraudulent concealment from relying upon any statute of limitations

       or prescriptive statutes.

140.           Defendants also breached an express warranty that their product targets an

       enzyme not found in people or pets.


141.      Defendants were unjustly enriched through utilizing the false statement and
   omitting material information.

142.   As a result of the purchase and use of the Roundup Product(s), Whitney Joseph Christy
       suffered injuries, disability and death.

143.           LUTPA prohibits unfair or deceptive acts or practices, including but not limited to

       the use or employment of any deception, fraud, false pretense, false promise,

       misrepresentation . . . or the use or employment of any practice described herein.
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 31 of 35




144.      Plaintiffs are entitled to recover a money judgment for due and ascertainable

   losses as a result of the use and/or practice by defendants of unfair or deceptive methods,

   acts or practices declared unlawful.


145.      Pursuant to La. R. S. 51:1409, Plaintiffs are entitled to attorney’s fees, cost and

   treble damages because defendants "knowingly" engaged in unfair trade practices by

   using acts or practices that a reasonably prudent businessman knew or should have

   known that the act or practice was a violation of the Louisiana Unfair Trade Practices

   Act.


146.      The acts of the defendants were egregious and involved elements of fraud,

   misrepresentation, deception, or other unethical conduct under LUTPA .


147.      As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and

   Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,

   physical pain and mental anguish, including diminished enjoyment of life, financial

   expenses for hospitalization and medical care, including medical expenses and other

   economic, and non-economic damages.

148.      WHEREFORE, Plaintiff respectfully requests that this honorable Court enter

   judgment in Plaintiff’s favor for compensatory and punitive damages, jointly, severally

   and in solido in amounts as are reasonable in the premises, as Defendants herein are

   jointly severally and in solido liable and indebted unto petitioners for such damages as

   are reasonable in the premises, including physical pain and suffering, mental pain and

   suffering, medical expenses, loss of earnings, future loss of earnings, loss of earning

   capacity, loss of enjoyment of life, permanent disability to the body, survivor’s pain and
      Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 32 of 35



        suffering, wrongful death loss of consortium, and such other causes of action and

        damages as are reasonable in the premises, together with expert witness fees and legal

        interest from the date of judicial demand, until paid, attorney’s fees, for all costs of these

        proceedings and for all general and equitable relief as the nature of the case may permit.

        Plaintiff further prays for trial by jury.


                                         Cause of Action IV
                                Survivor’s Action and Wrongful Death

The sole and proximate cause of the injuries and death of Whitney Joseph Christy was the

negligence and/or intentional torts and fault of the defendants in the following non-exclusive

particulars:

    149.        Whitney Joseph Christy purchased and used Roundup, a product manufactured by

        Defendant Monsanto and distributed by Defendant, for many years.

    150.        On June 15, 2018, Whitney Joseph died after contracting non-Hodgkin lymphoma (acute

        lymphocytic leukemia ) at the age of 36 in 2002, and Monique Christy, wife, and Whitney Marquette

        Christy, daughter, did not learn until after the death of Whitney Joseph Christy that the potential cause

        of the non-Hodgkin lymphoma was linked to usage of Roundup and its active ingredient, glyphosate.

    151.        Whitney Joseph Christy suffered for many years having to have a bone marrow transplant,

        graphs due to rejections, blood filtering, extreme stress, strokes , loss of vision from radiation, became

        totally disabled, muscle loss becoming wheel chair dependent for many years before his death.

    152.        Monique Joseph Christy and Monique Christy are entitled to file a claim for survivors action

        and wrongful death in accordance with law.

    153.        Whitney Joseph Christy used the Roundup® product at least a biweekly for approximately 3

        years from 1999 to 2002 and used Roundup more sporadically until approximately 2003 on two acres

        of property located at in Ascension Parish at 35312 Hwy 1 North Donaldsonville, La 7034 resulting in
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 33 of 35



   personal injury, including but not limited to physical pain and suffering, mental pain and suffering,

   disability and death.

154.       Whitney Joseph Christy purchased the product primarily in large quantities from a

   local community co-op.

155.       Whitney Joseph Christy purchased a tractor and attached a tank to the tractor to

   spray the 2 acre parcel of land to build his family’s home and then continued to use the

   product until he became too disabled to use the tractor and maintain the land in

   approximately 2003.

156.       Whitney Joseph Christy suffered Tremendous pain, suffering, discomfort, and

   mental anguish, prolonged hospitalization, stress and mental anguish, and his wife

   and daughter suffered severe emotional distress as a result of the wrongful death of

   Whitney Joseph Christy, causing Whitney Joseph Christy and the Estate of Whitney

   Joseph Christy to incur extensive medical bills.

157.       As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and

   Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,

   physical pain and mental anguish, including diminished enjoyment of life, financial

   expenses for hospitalization and medical care, including medical expenses and other

   economic, and non-economic damages.

158.       WHEREFORE, Plaintiff respectfully requests that this honorable Court enter

   judgment in Plaintiff’s favor for compensatory and punitive damages, jointly, severally and

   in solido in amounts as are reasonable in the premises, as Defendants herein are jointly

   severally and in solido liable and indebted unto petitioners for such damages as are

   reasonable in the premises, including physical pain and suffering, mental pain and

   suffering, medical expenses, loss of earnings, future loss of earnings, loss of earning
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 34 of 35



   capacity, loss of enjoyment of life, permanent disability to the body, survivor’s pain and

   suffering, wrongful death loss of consortium, and such other causes of action and damages

   as are reasonable in the premises, together with expert witness fees and legal interest from

   the date of judicial demand, until paid, attorney’s fees, for all costs of these proceedings

   and for all general and equitable relief as the nature of the case may permit. Plaintiff further

   prays for trial by jury.

159.       PRAYER FOR RELIEF WHEREFORE, Plaintiff demands judgment against the

   Defendants on each of the above-referenced claims and causes of action and as follows: 1.

   Awarding compensatory damages in excess of the jurisdictional amount, including, but not

   limited to pain, suffering, emotional distress, loss of enjoyment of life, loss of earning

   capacity, and other non-economic damages in an amount to be determined at trial of this

   action; Awarding compensatory damages to Plaintiff for past and future damages,

   including, but not limited to, Plaintiff’s pain and suffering and for severe and permanent

   personal injuries sustained by the Plaintiff including health care costs and economic loss;

   Awarding economic damages in the form of medical expenses, out of pocket expenses, lost

   earnings and other economic damages in an amount to be determine at trial of this action;

   Punitive and/or exemplary damages for the wanton, willful, fraudulent, and reckless acts

   of the Defendants who demonstrated a complete disregard and reckless indifference for the

   safety and welfare of the general public and to the Plaintiff in an amount sufficient to punish

   Defendants and deter future similar conduct, to the extent allowed by applicable law;

   survisors compensation; wrongful death, Pre-judgment interest; 6. Post-judgment interest;

   Awarding Plaintiff reasonable attorneys’ fees; 8. Awarding Plaintiff the costs of these

   proceedings; and 9. Such other and further relief as this Court deems just and proper.
  Case 2:19-cv-11252-NJB-JVM Document 1 Filed 06/17/19 Page 35 of 35



160.    DEMAND FOR JURY TRIAL

161.    Plaintiff hereby demands trial by jury as to all issues



                               RESPECTFULLY SUBMITTED,

                               LEEFE, GIBBS, SULLIVAN, DUPRÉ & ALDOUS


                               Wanda Anderson Davis
                               WANDA ANDERSON DAVIS (16788)
                               3900 North Causeway Blvd., Suite 1470
                               Metairie, Louisiana 70002
                               Telephone (504) 830-3990
                               Facsimile: (504) 830-3998
                               Email:wadavis@leefegibbs.com
